Citation Nr: 0943869	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
osteochondral lesion, left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1997 to July 
2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, inter alia, granted service 
connection and assigned a noncompensable rating for residuals 
of osteochondral lesion of the left ankle.  

The Veteran presented testimony before a Decision Review 
Officer in February 2008.  A transcript of the hearing is 
associated with the Veteran's claim folder.  In his October 
2006 Substantive Appeal, the Veteran indicated that he 
desired a hearing before the Board.  A hearing was scheduled 
in February 2009, but the Veteran failed to appear and did 
not offer any explanation for his absence.  Accordingly, the 
Board may proceed to review the claim on appeal.  38 C.F.R. 
§ 20.704(d).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
residuals of osteochondral lesion, left ankle has manifested 
no more than slight limitation of motion.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
osteochondral lesion, left ankle have not been met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5271 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The present appeal arises from a successful claim for service 
connection in which the Veteran disagreed with the assigned 
evaluation.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of July 15, 2005, the first 
day after his separation from service, and a noncompensable 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the first 
day after his separation from service as an effective date, 
the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 
--- F.3d ----, No.2008-7150, (Fed. Cir. Sept. 4, 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Left Ankle Disability

The Veteran is seeking a compensable rating for a left ankle 
disability, characterized as residuals of osteochondral 
lesion, talus, left ankle, status post surgical intervention.  
The record reflects that the Veteran suffered a sprain of the 
left ankle in 1997, and subsequently underwent two surgeries.  
He complained of persistent left ankle pain and was 
discharged in July 2005, after a military physical evaluation 
board determined that he was unable to perform his duties as 
a result of his injury and that the condition was not likely 
to improve.  Service connection for this disability was 
awarded effective July 2005, and a noncompensable rating was 
assigned.  The Veteran contends that his symptoms, 
specifically pain, weakness, and instability, are so severe 
as to warrant a compensable rating.  He reports that he had 
to change his occupation because of his ankle symptoms.  

The Veteran also reports neurological symptoms manifesting in 
his left ankle.  However, the Board notes that a separate 
rating for sural nerve damage is in effect; therefore, these 
symptoms are not regarded as contributing to the orthopedic 
disability currently on appeal and have not been considered 
in this analysis. 

The Veteran was afforded a VA examination of his ankle in 
October 2005.  He reported that he had undergone a left 
lateral ligament reconstruction in October 2002.  His ankle 
pain returned several months later, and he eventually 
underwent a left ankle arthroscopy with debridement and 
microfracture of the osteochondral region of the left talus.  
He reported that after the surgery he continued to have daily 
pain that increased at night.  He also stated that he 
experienced pain and numbness in the area of his scar, and 
that he had to take a break from standing after 30 to 45 
minutes in order to relieve the ankle pain.  He did not 
describe any interference with activities of daily living, 
although he stated that he avoided climbing stairs and 
running.  On examination, the Veteran had normal posture and 
gait and there was no swelling, deformity, or tenderness of 
the left ankle.  There was dorsiflexion from zero to 20 
degrees and plantar flexion from zero to 42 degrees.  The 
examiner found no limitation in range of motion or joint 
function due to pain, weakness, fatigability, or lack of 
endurance. 

The Veteran was afforded a VA examination in August 2008.  He 
reported that he experienced pain 6 days per week with no 
flare ups, although the pain increased in the evening.  He 
stated that there was no effect on his work, however he was 
unable to run or climb stairs and had impaired balance.  On 
examination, the Veteran was in no acute distress and his 
gait was normal.  There was no tenderness to palpation, 
swelling, or instability and muscle strength was 5/5.  The 
Veteran had dorsiflexion to 20 degrees, plantar flexion to 45 
degrees, inversion to 25 degrees and eversion to 20 degrees.  
The examiner stated that there was slight functional 
impairment to the left ankle, with no weakness, fatigability, 
or incoordination.  

The Veteran's left ankle disorder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5271, limitation of motion of 
the ankle.  Under this DC a 10 percent rating is warranted 
where limitation of motion is moderate, and a 20 percent 
rating is warranted for marked limitation of motion.  The 
words "moderate" and "marked" are not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 
4.6.  Normal range of motion in the ankle is plantar flexion 
to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2009).  
 
After careful consideration, the Board concludes that a 
compensable disability evaluation is not warranted for the 
orthopedic manifestations of the Veteran's left ankle 
disorder.  The evidence demonstrates that range of motion in 
the left ankle has been virtually unimpaired throughout the 
rating period.  Accordingly, the claim must be denied.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran contends that, despite having full range of 
motion in his left ankle, he experiences constant pain which 
increases throughout the day.  He asserts that he is unable 
to run or climb stairs because of the pain.  The Board has 
specifically considered the guidance of DeLuca  in order to 
determine whether an increased evaluation may be warranted.  
Although the Veteran has subjective complaints of pain, it is 
significant that two VA examinations failed to produce any 
clinical evidence indicating a finding of additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, beyond that which was objectively shown in 
the examinations.  Therefore, the Board holds that an 
increased evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  There is no evidence of 
ankylosis, malunion or nonunion of the os calcis or 
astragalus, or astragalectomy.  Therefore, it is not 
appropriate to rate the Veteran's disability under any of the 
other DCs specific to disabilities of the ankle.  

In this instance, the Veteran contends that he was forced to 
change his occupation because of his ankle disability.  As 
such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  In this 
case, however, the record does not establish that the rating 
criteria are inadequate for rating any of the Veteran's 
disability.  The competent medical evidence of record shows 
that that aspect of his left ankle disability which is on 
appeal is primarily manifested by pain and minimal limitation 
of motion.  The applicable diagnostic codes used to rate his 
disability provide for ratings based on limitation of motion.  
See Diagnostic Code 5271.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202. The 
effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  


In summary, the Board concludes that an increased evaluation 
is not warranted for the Veteran's service-connected 
residuals of osteochondral lesion, left ankle.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.
ORDER

A compensable evaluation for residuals of osteochondral 
lesion, left ankle, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


